Citation Nr: 0931880	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  05-36 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 through 
December 1969.  He also has an unverified period of service 
in the Naval Reserves which terminated in November 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey.  The Veteran filed a Notice of 
Disagreement in May 2005, and, in October 2005 was issued a 
Statement of the Case.  In November 2005, the Veteran filed a 
substantive appeal in which he requested the scheduling of a 
Travel Board hearing at a local VA office.  In June 2007, the 
Veteran testified at such a hearing held at the Newark RO.

The Veteran's appeal also initially included the issues of 
entitlement to service connection for hearing loss in his 
right ear, hearing loss in his left ear, and posttraumatic 
stress disorder (PTSD).

In a September 2007 decision and remand, the Veteran's claim 
of entitlement to service connection for tinnitus was denied 
by the Board.  The Veteran appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In December 
2008, the Court granted a December 2008 Joint Motion for 
Partial Remand and the issue of entitlement to service 
connection for tinnitus was returned to the Board for 
readjudication.  In its reconsideration of the Veteran's 
claim of service connection for tinnitus, the Board is 
directed to consider lay evidence offered by the Veteran in 
support of his tinnitus claim in conjunction with other 
evidence in the claims file.

Service connection for PTSD was granted in a March 2007 
rating decision with an initial evaluation of 30 percent, 
effective December 30, 2004.  In June 2007, the Veteran filed 
a Notice of Disagreement in which he expressed disagreement 
with the assigned 30 percent initial evaluation for his 
service-connected PTSD.  In September 2007, the Board 
directed the RO to issue a statement of the case concerning 
this issue, but the record now before the Board does not 
contain a Statement of the Case addressing the Veteran's 
claim for an initial evaluation in excess of 30 percent for 
PTSD.  

The Board notes that in the Joint Motion for Remand, the 
Veteran "expressly notes that he does not intend to pursue 
the claims of:  (1) entitlement to service connection for 
hearing loss of the right ear; and (2) entitlement to service 
connection for hearing loss of the left ear."  The Joint 
Motion for Remand requests that those issues be considered 
abandoned and that appeals as to those issued be dismissed by 
the Court.

Consequently, the only issue now before the Board is the 
Veteran's entitlement to service connection for tinnitus.  


FINDING OF FACT

There is competent evidence that the Veteran's tinnitus was 
first manifest in service.


CONCLUSION OF LAW

The Veteran's tinnitus was incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

II.  Tinnitus

Preliminarily, the Board observes that the United States 
Court of Appeals for Veterans Claims (Court) has determined 
that, for tinnitus, the Veteran is competent to present 
evidence of continuity of symptomatology.  See Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002).  As such, the 
Veteran's lay contentions as to tinnitus represent competent 
evidence.  That notwithstanding, the Board is still obligated 
to address the credibility of the Veteran's contentions.  
Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006) 
(holding the Board is obligated to, and is fully justified 
in, determining whether lay testimony is credible in and of 
itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements)

The Veteran's service treatment records do not indicate any 
in-service treatment for tinnitus, nor do they document any 
subjective complaints of tinnitus by the Veteran.  The 
Veteran's August 1966 enlistment examination and subsequent 
physical examinations performed in May 1967, August 1967, and 
March 1968 similarly do not reflect any findings of ear 
abnormality, hearing loss, or tinnitus.  The Board notes, 
however, that the March 1968 examination report reflects that 
the Veteran was assigned as an "AIRCREWMAN (IN TRAINING)."

In February 2005, the Veteran received a VA examination for 
bilateral hearing loss and tinnitus by both an audiologist 
and a physician.  The audiologist recorded that the Veteran 
related that he had served in Vietnam as an airplane 
mechanic, which entailed working on firing engines and being 
trained as a crewman.  The Veteran stated that he was 
provided hearing protection, but that it was not always 
practical to use it.  Regarding his tinnitus, the Veteran 
reported a constant high pitched static in the right ear 
only, which had started in the 1970's while he was in college 
and the Naval reserves and did not abate.  The veteran also 
reported a history of skull fracture on the right side of his 
head in 1994 with secondary perforated right eardrum and 
Bell's palsy on the same side.  Due to asymmetry in high 
frequency hearing coupled with unobserved acoustic reflexes, 
the audiologist recommended Auditory Brainstem Response 
Audiometry (ABR) might be helpful to rule out the possibility 
of any retro-cochlear involvement on the right side.  

With reference to the etiology of the Veteran's reported 
tinnitus, the examiner opined that the records in the claims 
file did not contain any mention of tinnitus in any of the 
medical entries.  Based upon the absence of records 
indicating treatment for or complaints of tinnitus, the 
examiner concluded that the existence of a relationship 
between the Veteran's tinnitus and his active duty service 
was purely speculative.

In a February 2005 VA examination report, a physician also 
noted the Veteran complained of tinnitus by history and 
described the Veteran as a Vietnam War veteran in the Navy 
with combat noise exposure.  An examination revealed that the 
Veteran had a normal auricle, normal ear canal, and normal 
tympanic membrane bilaterally.  The external, middle, and 
inner ear were normal.  There was no tenderness over the 
mastoid.  No clinical evidence was found of active ear 
disease in the external, middle, or inner ear.  The diagnoses 
included tinnitus by history.

Post-service VA medical treatment records from September 2004 
through November 2006 reflect that the Veteran sought 
treatment for tinnitus in February 2006 and was referred for 
an ENT evaluation.  The treatment note from that date does 
not reflect a diagnosis of tinnitus.  The May 2006 ENT 
consult report refers to head injury and hearing loss, but 
not tinnitus.  


At his June 2007 Travel Board hearing, the Veteran testified 
that his tinnitus began during the 1970's, and is manifested 
by a constant hissing sound in his ears.  In relating his 
service history, the Veteran reported that his military 
specialty was as an Aviation Machinist, Second Class.  The 
Veteran stated that he first noticed his tinnitus while he 
was assigned as a "wing walker," which entailed being 
present on the flight line to fuel, oil, provide hydraulic 
fluid, liquid oxygen, and to perform pre-flight checks on 
outgoing aircraft.  According to the Veteran, this work 
required him to be present on the flight line as aircraft 
taxied in and out.  The Veteran testified that ear plugs, 
which consisted of rubber plugs, were issued as hearing 
protection.  On occasion, if the Veteran misplaced or forgot 
his rubber plugs, he used cigarette filters as replacement 
ear plugs.  The Veteran testified that he did not seek 
treatment during service for hearing problems, stating that, 
"you don't go to sick call for your hearing loss when you 
know there's guys full of shrapnel."  The Veteran further 
testified that, following service, he worked as a mime for 25 
years.

Based upon the evidence of record, the Board finds that the 
Veteran is entitled to service connection for tinnitus. At 
his February 2005 VA examination for tinnitus, the Veteran 
was diagnosed with tinnitus, based upon the history provided 
by him. At his VA examinations and at his June 2007 Travel 
Board hearing, the Veteran credibly asserted that he has 
experienced tinnitus since serving in Vietnam as an Aviation 
Machinist.  According to his testimony, his specialty 
required him to be present on the flight line to perform 
maintenance on military aircraft and to be exposed to the 
noise of incoming and outgoing aircraft.  Service treatment 
records do not indicate any in-service complaints of or 
treatment for tinnitus, and this is acknowledged by the 
Veteran in his hearing testimony.  The March 1968 examination 
report in the Veteran's service treatment records does 
contain a notation that the Veteran's rating or specialty was 
then aircrewman in training, which is consistent with the 
service history related by him at his February 2005 VA 
examinations and his June 2007 hearing.  Resolving all 
reasonable doubt in the Veteran's favor, the Board finds that 
the Veteran was exposed to noise during his active duty 
service, and that he has experienced ongoing tinnitus since 
that time.  Although the audiologist in February 2005 was 
unable to provide a medical opinion concerning the Veteran's 
tinnitus, the Board concludes that the Veteran's credible 
testimony under oath concerning continuity of symptomatology 
is a sufficient basis upon which to grant service connection 
for tinnitus.

Accordingly, the Board finds that it is more likely than not 
that the Veteran's tinnitus was first manifest in service.  
Service connection is accordingly warranted for this 
disorder.  As such, the claim is granted in full.

III.  Duties to notify and assist

In the current appeal, the Board has considered whether VA 
has fulfilled its notification and assistance requirements 
under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 and 38 C.F.R. § 3.159.  Nevertheless, given the 
favorable action taken above, no further notification or 
assistance in developing the facts pertinent to this limited 
matter is required at this time.  Indeed, any such action 
would result only in delay.


ORDER

Entitlement to service connection for tinnitus, is granted.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


